DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020, has been entered.
Response to Amendment
	This Office Action is in response to the amendments filed with the RCE on December 18, 2020, as directed by the Final Rejection on August 3, 2020. Claims 42, 46-47, 57 and 61 are amended. Claims 1-41 and 45 are canceled. Claims 62-63 are new. Claims 42-44, 46-63 are pending in the instant application. The previous rejections under 35 U.S.C 112(a) and 103 are withdrawn, as necessitated by amendment.
Response to Arguments
Applicant’s arguments with respect to claim(s) 42-44, 46-61 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 42-44 and 63 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cortez (U.S Patent No. 9,333,317 B2).
Regarding claim 42, Cortez discloses a nasal cannula configured to deliver a flow of fluid to a user (see Col. 4 lines 19-26), the nasal cannula comprising: a manifold part (cannula body 156, see Col. 4 lines 8-12 and Fig. 3), the manifold part having an inlet configured to receive the flow of fluid (see Fig. 3, left and right sides of cannula body 156, where supply tubes 152 and 154 are connected; also see Col. 4 lines 19-20), and at least one outlet configured to deliver the flow of fluid to one or both of the user's nares (nasal prongs 158 and 160, see Col. 4 lines 20-26), wherein the at least one outlet comprises at least one non-sealing patient interface (see Col. 4 lines 20-24, the nasal prongs are not said to seal against the nares, but rather are inserted/positioned within the nares; also see Fig. 4), wherein the manifold part includes a patient-contacting surface (the top surface of the cannula body 156 where the nasal prongs are located, see Fig. 4)  and the inlet is located on a lateral side of the manifold part adjacent the patient-contacting surface (see Fig. 3-4 and Col. 4 lines 19-20, the inlet(s) are located on lateral sides of the manifold that are adjacent to the patient-contacting surface on the top of the manifold); and a port (attachment device 162, see Col. 4 lines 27-32 and Fig. 1, 3-4) located on the manifold part (see Col. 4 lines 27-32 and Fig. 1, 3-4, the attachment device 162 is attached to the cannula body 156), the port configured to perform at least one of: interfacing with a medicament delivery device or with an instrument (see Col. 4 lines 33-48, the port allows for interfacing with a medicament delivery device, such as a nebulizer).
Regarding claim 43, the device of Cortez discloses the device of claim 42.
Cortez further discloses wherein the port comprises a guide for directing the medicament delivery device or the instrument into at least one of the nasal cannula or the user's airway (see Col. 4 lines 27-38, 
	Regarding claim 44, the device of Cortez discloses the device of claim 43.
	Cortez further discloses wherein the guide provides for a pre-determined geometry of the port to direct, locate, or position the medicament delivery device or the instrument, or an outlet of the medicament delivery device or the instrument, at a desired angle or orientation relative to the nasal cannula (see Col. 4 lines 27-38, the attachment device 162 may position adaptor outlet port 136 within or directly below a nare of the patient; Also see Col. 4 line 63 - Col. 5 line 3, the guide of the port has a pre-determined loop geometry).
	Regarding claim 63, the device of Cortez discloses the device of claim 42.
	Cortez further discloses wherein the nasal cannula is configured to perform one or more of: delivering the flow of fluid that comprises a humidified gases flow (see Col. 5 lines 29-32, the source gas delivered to the patient may be humidified breathing gas).
Claims 42-44, 46-50, 53 and 61-62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pettersson (U.S Publication No. 2004/0015092 A1).
Regarding claim 42, Pettersson discloses a nasal cannula (Fig. 13) configured to deliver a flow of fluid to a user (see Paragraph 0070), the nasal cannula comprising: a manifold part (see Fig. 13, the center structure connected to nostril protrusions 9), the manifold part having an inlet configured to receive the flow of fluid (see Fig. 13 and Paragraph 0070, the manifold has two inlet sections on either side where gas supply tubing 4 connects), and at least one outlet (outlet end of nasal protrusions 9) configured to deliver the flow of fluid to one or both of the user's nares (see Paragraph 0070, the nasal protrusions 9 will deliver the gas provided from tubing 4 into the nares of the user), wherein the at least one outlet comprises at least one non-sealing patient interface (see Fig. 13, the nasal protrusions are shaped such that they would not cause sealing against the nares), wherein the manifold part includes a patient-contacting surface (top portion of the manifold where protrusions 9 connect) and the inlet is located on a lateral side of the manifold part adjacent the patient-contacting surface (see Fig. 13, the inlets are on the lateral side of the manifold part to the patient-contacting surface); and a port located on the manifold part (38 and 11, see Paragraph 0070, the inner piece 38 may be inserted through a hole created on the 
	Regarding claim 43, the device of Pettersson discloses the device of claim 42.
Pettersson further discloses wherein the port comprises a guide (11, see Paragraph 0070) for directing the instrument into at least one of the nasal cannula or the user's airway (Paragraph 0070, an optical sensor may be inserted through the through hole 11, of inner piece 38, that is directly opposite the nasal protrusion, and inserted into the cannula).
Regarding claim 44, the device of Pettersson discloses the device of claim 43.
Pettersson further discloses wherein the guide provides for a pre-determined geometry of the port to direct, locate, or position the instrument, at a desired angle or orientation relative to the nasal cannula (see Paragraph 0070 and Fig. 13, the inner piece 38 has a pre-defined geometry with a through passage 11 to allow insertion of the optical sensor in a position aligned with the flow path of one of the nasal protrusions).
Regarding claim 46, the device of Pettersson discloses the device of claim 42.
Pettersson further discloses wherein the non-sealing patient interface comprises a non-sealing nasal prong that extends proximally (see Fig. 1, 13 and Paragraphs 0029 and 0030, the nasal protrusions of the first embodiment has a different profile than that of Fig. 13, and thus wouldn’t seal at the ends of the nostril protrusions closest to the body of the adapter; The nasal protrusions are also inserted into the nares and thus extend proximally from the nasal cannula), the port extends from the manifold part to the nasal prong of the nasal cannula (see Paragraph 0070 and Fig. 13, the through hole 11 extends from the manifold at least partially into the nasal prongs, which allows the creation of a seal from the gas delivered via tubing 4).
Regarding claim 47, the device of Pettersson discloses the device of claim 42.
Pettersson further discloses wherein the non-sealing patient interface comprises a non-sealing nasal prong that extends proximally (see Fig. 1, 13 and Paragraphs 0029 and 0030, the nasal protrusions of the first embodiment has a different profile than that of Fig. 13, and thus wouldn’t seal at the ends of the nostril protrusions closest to the body of the adapter; The nasal protrusions are also inserted into the 
Regarding claim 48, the device of Pettersson discloses the device of claim 42.
Pettersson further discloses wherein the port is arranged to face away from the user’s face when in use (see Fig. 13 and Paragraph 0070, a hole is made opposite one of the nostril protrusions 9 to insert the inner piece 38, and thus the bottom of the port near the hole faces away from the user’s face in use).
Regarding claim 49, the device of Pettersson discloses the device of claim 42.
Pettersson further discloses a moulded or otherwise shaped region (snap on means 39, see Paragraph 0070; also see Paragraph 0067, the inner piece may be made of a hard plastic and thus can be seen as moulded or otherwise shaped) configured for accepted, receiving, locating or seating of the instrument relative to the port (see Paragraph 0070, the snap on means may allow attachment of the optical sensor relative to the inner piece 38).
Regarding claim 50, the device of Pettersson discloses the device of claim 42.
Pettersson further discloses wherein with the instrument in-situ with the port, the port seals about the instrument (see Paragraph 0004, 0070 and Fig. 13, the through passage 11 seals so that the gas provided through 4 and the breathing through the passage 11 will not mix, which allows the inserted optical sensor to get a better reading of just the exhaled gas).
Regarding claim 53, the device of Pettersson discloses the device of claim 42.
Pettersson further discloses a rigid component configured to support the instrument when in-situ with the port (snap on means 39, see Paragraph 0070, the snap on means may allow attachment of the optical sensor relative to the inner piece 38; also Paragraph 0067, the inner piece may be made of a hard plastic and as the snap on means is provided at the end of the through passage and is thus at least partially rigid).
Regarding claim 61, the device of Pettersson discloses the device of claim 42.
Pettersson further discloses wherein the instrument comprises a diagnostics instrument (see Paragraph 0070 and Abstract, the instrument is an optical sensor used to sense breathing air flowing in the through passage).
Regarding claim 62, the device of Pettersson discloses the device of claim 42.
Pettersson further discloses wherein the port is located on a side of the manifold part opposite another side of the manifold part where the at least one outlet is located (see Fig. 13 and Paragraph 0070, the port is inserted into a hole formed on the opposite side of a nostril protrusion; Further, the through passage has the snap on means formed at the end that is faced away from the patient, which is opposite that of the nasal protrusion).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 42, 56-58 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Cipollone (U.S Publication No. 2011/0094518 A1) in view of Tatkov (U.S Publication No. 2016/0158476 A1).
Regarding claim 42, Cipollone discloses a nasal cannula configured to deliver a flow of fluid to a user (see Abstract), the nasal cannula comprising: a manifold part (manifold 1907, see Paragraph 0110), 
Cipollone is silent regarding a port located on the manifold part, the port configured to perform at least one of: delivering a medicament into the flow of fluid being delivered by the nasal cannula to the user, or interfacing with a medicament delivery device or with an instrument.
However, Tatkov teaches a port located on the manifold part (see Fig. 6C, the nasal cannula may have a port on the side of the device to receive gas from an aerosol source through intermediate tubing), the port configured to perform at least one of: delivering a medicament into the flow of fluid being delivered by the nasal cannula to the user (see Fig. 6C and Paragraph 0123).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cipollone to make one of the inlets a port located on the manifold part configured to deliver medicament into the flow of fluid being delivered by the nasal cannula, such as that taught by Tatkov, in order to deliver and control different flows to the patient simultaneously and to expand the functionality of the respiratory delivery system by delivering aerosol in addition to air or oxygen (see Paragraph 0123-0124).
Regarding claim 56, the modified device of Cipollone discloses the device of claim 42.
Cipollone further teaches a medicament supply tube (1911, of the branch that delivers aerosol medicament per the teachings of Tatkov) extending from the port (see Fig. 19, the conduit of 1911 extends from the port and ends inside of the nasal cannula).
Regarding claim 57, the modified device of Cipollone discloses the device of claim 56.
Cipollone further discloses wherein the non-sealing patient interface comprises a non-sealing nasal prong (see Paragraph 0008, the nasal mask interface is specifically non-sealing; also see Fig. 19, 
Regarding claim 58, the modified device of Cipollone discloses the device of claim 56.
Cipollone further teaches wherein an inlet end of the supply tube is located at the port or extends from the port so as to allow the medicament delivery device to be connected to the port remotely from the manifold part (see Fig. 19, the inlet end of supply tube 1911 extends from the port to the nasal prong so as to deliver the gas introduced at the port to the nasal prong flow path; A medicament delivery device such as an aerosol generator can be attached remotely to the port/manifold part through an intermediate tubing per the teachings of Tatkov, see Tatkov Fig. 6C).
Regarding claim 60, the modified device of Cipollone discloses the device of claim 42.
Tatkov further teaches wherein the port is adapted to receive a nozzle or an outlet of the medicament delivery device (see Fig. 6C, the outlet end of an intermediate tubing from the aerosol source is received by the port in the manifold; Furthermore, it is noted that the port of Cipollone per the modification of Tatkov similarly receives a flow of gases - and can receive an outlet end of tubing from a medicament delivery device/nozzle).
Claims 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Cipollone (U.S Publication No. 2011/0094518 A1) in view of Tatkov (U.S Publication No. 2016/0158476 A1), as applied to claim 42, in further view of Coates (U.S Patent No. 5,996,579 A).
Regarding claim 51, the modified device of Cipollone discloses the device of claim 42.
Cipollone further discloses wherein the port comprises an opening (see Fig. 19, the cylindrical port has an opening formed therein).
Cipollone is silent regarding wherein the opening is at least one of closable or re-closable. 
Coates teaches wherein the port comprises a seal, the seal being closeable and re-closeable (see Fig. 1 and 3, medicament injection port 12 has an end cap 34 that allows ingress of medicament into the device and is self-sealing to re-close the opening after the medicament has been dispensed, Col. 6 lines 14-32).

Regarding claim 52, the modified device of Cipollone discloses the device of claim 42.
Cipollone is silent regarding wherein the port comprises of a seal, the seal being self-closing.
Coates teaches wherein the port comprises a seal, the seal self-closing (see Fig. 1 and 3, medicament injection port 12 has an end cap 34 that allows ingress of medicament into the device and is self-closing to re-close the opening after the medicament has been dispensed, Col. 6 lines 14-32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the port of Cipollone to include a seal, the seal being self-closing, such as that taught by Coates, in order to prevent escape of ventilation gases or entrainment of outside air when the medicament tubing or source is disconnected. 
Claims 54 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Cipollone (U.S Publication No. 2011/0094518 A1) in view of Tatkov (U.S Publication No. 2016/0158476 A1), as applied to claim 42, in further view of Gunney (U.S Publication No. 2009/0044808 A1).
Regarding claim 54, the modified device of Cipollone discloses the device of claim 42.
Cipollone is silent regarding wherein the nasal cannula comprises a plurality of in-line atomisation or nebulisation of medicament dispensers, the plurality of in-line atomization or nebulization of medicament dispensers configured to deliver medicament via the port.
Gunney teaches wherein nasal cannula comprises a plurality of in-line atomisation or nebulisation of medicament dispensers (Fig. 5-9-2, 1141; also see all embodiments of Fig. 5), the plurality of in-line atomization or nebulization of medicament dispensers configured to deliver medicament via the port (Paragraph 0251).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cipollone to include a plurality of in-line atomisation or nebulization of medicament dispensers, the plurality of in-line atomization or nebulization of medicament dispensers configured to deliver medicament via the port, such as that taught by Gunney, in 
Regarding claim 55, the modified device of Cipollone discloses the device of claim 54.
Gunney further teaches wherein the plurality of structures or elements in-line atomization or nebulization of medicament dispensers comprise a plurality of ribs or serrations within a nasal prong of the nasal cannula (see Fig. 5-9-2, the nasal prongs comprise several vanes, or ribs 1141).
Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Cipollone (U.S Publication No. 2011/0094518 A1) in view of Tatkov (U.S Publication No. 2016/0158476 A1), as applied to claims 42 and 56, in further view of Boucher (U.S Publication No. 2014/0158127 A1).
Regarding claim 59, the modified device of Cipollone discloses the device of claim 56.
Cipollone is silent regarding wherein the supply tube comprises a small diameter outlet such that the outlet operates as a nozzle to spray or otherwise disperse the medicament from the supply tube.
Boucher teaches generation of aerosol from a supply tube with a small diameter outlet such that the outlet operates as a nozzle to spray or otherwise disperse the medicament from the supply tube (see Paragraph 0101, atomic nozzles employing the Venturi effect, or jet nebulizers can be used to generate aerosol; An atomic nozzle creates a fine spray by constricting fluid flow and forcing it through a small opening, generating or at least dispersing aerosol).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cipollone to include a small diameter outlet in the supply tube to act as a nozzle, such as that taught by Boucher, in order to provide a known mechanism of generating or dispersing fine aerosol from the supply tube (Paragraphs 0101 and 0102).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378.  The examiner can normally be reached on Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                           
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785